On Rehearing
AYRES, Judge.
A rehearing was granted to afford a reconsideration of the quantum of award made to compensate plaintiff for the injuries she sustained. Our review of the record has served only to reassure us of the adequacy of the award as set forth in our original decree. The bases of the award are fully set forth in the original opinion and need no further amplification.
For the reasons assigned, our original decree is reinstated and made the final judgment of this court, and it is so Ordered.
Original decree reinstated.